GARZA, Circuit Judge,
dissenting.
I respectfully dissent.
The majority begins with the proposition that section 7 of the Death on the High Seas Act (DOHSA) is “broad enough on its face” to permit a state wrongful death action for deaths occurring on the high seas. Indeed, read in a vacuum, section 7 does allow for such a construction. When read in the proper historical perspective, however, I believe that the majority’s construction of section 7 is flawed.
Historically, state wrongful death actions provided the remedy for deaths occurring on territorial waters. Functionally, there was no remedy for deaths on the high seas. The absence of any remedy for deaths on the high seas was the primary purpose for the enactment of DOHSA. See Moragne v. States Marine Lines, 398 U.S. 375, 398, 90 S.Ct. 1772,1786, 26 L.Ed.2d 339, 355 (1970). “The express provision that state remedies in territorial waters were not disturbed by the Act ensured that Congress’ solution of one problem would not create another by inviting the courts to find that the Act preempted the entire field, destroying the state remedies that had previously existed.” Id. In other words, section 7 preserved the then existing state law remedies available for deaths on territorial waters. It did not then, and does not now, expand the exclusive remedy created by DOHSA.
I am also compelled to dissent for the reasons expressed by the Ninth Circuit in Nygaard v. Peter Pan Seafoods, Inc., 701 F.2d 77 (1983), in which the court held that DOHSA preempts state wrongful death statutes. Under the majority’s opinion, state law is preempted by general maritime law on territorial waters, but operative on the high seas. This result is “as damaging to uniformity in wrongful death actions as it is illogical.” Id. at 80.
For the foregoing reasons, I would affirm the district court’s holding that DOH-SA provided Taylor and Tallentire their exclusive remedy.